Exhibit 10.6




PATENT LICENSE AGREEMENT




         This Patent License Agreement (the “Agreement”) is hereby entered into
effective as of June 10, 2010 (the “Effective Date”), by and between Cerebain
Biotech Corp., a California corporation, (hereinafter “Cerebain”) located at 92
Corporate Park, C-141, Irvine, CA 92606, and Dr. Surinder Singh Saini, MD, an
individual (hereinafter “Licensor”) located at 1280 Bison Ave., B9-41, Newport
Beach, CA 92657.  Cerebain and Licensor may each be referred to herein as a
“Party” and together as the “Parties.”




1. RECITALS




A.

Licensor is the owner of certain patents and patent applications which Cerebain
is interested in licensing from Licensor for the purpose of developing
commercially-viable applications using the intellectual property.




B.

The Parties desire that Licensor grant an exclusive license for applications and
implementations involving the patents and patent applications.







NOW, THEREFORE, in consideration of the promises and agreements set forth below
and the other considerations cited herein, the Parties agree as follows.




2. DEFINITIONS




As used in this Agreement, the following terms shall be defined as set forth
below:




2.1.

“Confidential Information” shall mean any and all information disclosed by a
Party (the “Disclosing Party”) to the other party (the “Recipient”) hereunder
that is clearly marked or identified as “confidential,” such as proprietary
information relating to the Disclosing Party’s technology (including the
Intellectual Property and any associated knowhow), products, processes, business
information, or intellectual property rights.  “Confidential Information”
further includes the terms and conditions of this Agreement not otherwise made
public by agreement of the parties as well as information arising or disclosed
pursuant to this Agreement.  Notwithstanding the foregoing, information will not
be considered “Confidential Information” to the extent the Recipient can
demonstrate by written record or other suitable physical evidence that:




a)

such specific information was lawfully in the Recipient’s possession or control
prior to the time such information was disclosed to the Recipient by the
Disclosing Party;




b)

such specific information was independently developed by one or more employees
or other agents of the Recipient without reference to such Confidential
Information;




c)

such specific information was lawfully obtained by the Recipient from a third
party under no obligation of confidentiality to the Disclosing Party; or




d)

such specific information was, at the time it was disclosed or obtained by the
Recipient, or thereafter became, publicly known otherwise than through a breach
of the Recipient’s obligations hereunder.




2.2.

“Improvements” shall mean inventions or other improvements which relate to or
are based on the Inventions and which are within the scope of the then existing
Intellectual Property. An Improvement shall be within the scope of a patent in
the Intellectual Property if covered by a claim, either literally or under the
doctrine of equivalents.




2.3.

“Intellectual Property” shall mean:




a)

U.S. Patent Application Serial No. 12/361,808 (published as US 2009/0191127),
titled “Omentum and Use Thereof”;




b)

International Application Number PCT/US2009/031462 (published as WO
2009/0094340), titled “Omentum and Use Thereof”;





--------------------------------------------------------------------------------




c)

all issued patents, continuations, continuations-in-part, divisionals, and other
patents or applications derived from the foregoing; and,




d)

all related knowhow and trade secrets relating to the subject matter of the
above patents and patent applications.   




2.4.

“Licensed Products” shall mean any product, device, process, method, apparatus,
kit or component part, or any part thereof, or any subject matter, where
manufacture, use, or sale is covered, in whole or in part, either literally or
under the doctrine of equivalents, by any issued or pending claim of one ore
more of the Intellectual Property pending or issued in the country of
manufacture, use, or sale.  




2.5.

“Net Sales” shall mean the revenue acquired from the gross sales of Cerebain and
its Sublicensees from the sale, use, or other disposition of the Licensed
Products less:




a)

Sales taxes, tariffs, duties, and/or other taxes directly imposed and with
reference to particular sales;




b)

Bulk packing, shipping insurance, and outbound transportation prepaid or
allowed;




c)

Customary trade, quantity, or cash discounts and rebates actually allowed and
taken;




d)

Amounts allowed or credited on returns; and,




e)

Uncollected accounts receivable which are over 180 days past due and are
recorded on the books of Cerebain as a bad debt in accordance with generally
accepted accounting principles.




A “sale” shall occur on the earlier of the date a Licensed Product is shipped,
invoiced for, or payment in respect of it is received. The term “Net Sales”
shall not include sales between Cerebain and its Sublicensees, unless such
Sublicensee is the end user of the Licensed Products, in which case “Net Sales”
shall include any such sales and the Net Sales price shall be no less than is
currently being paid by third party buyers of such Licensed Products, and
Cerebain shall not receive credit for any discounts or allowances granted. Any
sales or transfers of Licensed Products by Cerebain or its Affiliates or
Sublicensees to any person or entity that does not deal at arm's-length with
such seller shall be computed, for the purposes of determining Net Sales, at an
amount equal to the price at which Cerebain would have invoiced or charged
purchasers making similar commitments which deal at arm's-length with Cerebain.




2.6.

"New Invention(s)" shall mean an invention conceived or reduced to practice by
Cerebain or jointly by Cerebain and Licensor which relates to or is based on the
subject matter of the Intellectual Property or on work developed under the
direction of Licensor, but which is outside the scope of the then-existing
Intellectual Property.




2.7.

“Party” (and collectively, “Parties”) shall mean either or collectively the
Licensor and/or Cerebain, and all associated affiliates.  Affiliates shall
include a) any officer, director, and/or legal entity directly or indirectly
controlled by, or controlling, a Party, b) an entity of which fifty percent or
more of the voting stock is controlled or owned directly by a Party; c) an
entity which owns fifty percent or more of the voting stock of a Party; and e)
an entity the majority ownership of which is directly or indirectly common to
the majority ownership of a Party.  




2.8.

“Quarter Year” shall mean the three-month periods ending March 31st, June 30th,
September 30th and December 31st of each year.




2.9.

“Sublicensee” shall mean third parties to whom Cerebain sublicenses the
Intellectual Property pursuant to the terms of this Agreement to develop,
manufacture, have manufactured, use, and sell the Licensed Products.  




2.10.

“Sublicensee Income” shall mean compensation or consideration of any kind
received by Cerebain from a Sublicensee, including without limitation cash,
marketable securities, stock or shares, and any tangible or intangible assets.  








2







--------------------------------------------------------------------------------

3. GRANT OF LICENSE




3.1.

Grant.  Subject to the terms and conditions of this Agreement, Licensor grants
and Cerebain hereby accepts a worldwide, exclusive, non-transferable license
under the Intellectual Property to develop, manufacture, have manufactured, use,
market, import, have imported, offer for sale, and sell the Licensed Products.
 This license grant shall be for the full term of the patents in the
Intellectual Property.




3.2.

Sublicense.  Cerebain shall have the right to sublicense the Intellectual
Property to third parties (hereinafter “Sublicensee”), subject to the prior
written consent of Licensor, whose consent shall not be unreasonably withheld.
 The sublicense terms shall be commercially reasonable when compared to similar
transactions conducted at arms length, and no sublicense shall contain the right
to grant further sublicenses without the prior written consent of Licensor.  




3.3.

Retention of Rights. Licensor shall retain the nontransferable right to make,
use and practice the Intellectual Property for his own noncommercial purposes.
The license granted hereunder shall not be construed to confer any rights upon
Cerebain by implication, estoppel or otherwise as to any technology or
intellectual property other than the Intellectual Property.




3.4.

Third Party Licenses. The parties recognize that Cerebain may encounter patents
held by third parties, and that licenses between Licensor or Cerebain and such
third parties may be necessary in order to enable Cerebain to develop, make or
market certain Licensed Products. In that event, Cerebain has the right to enter
into licensing agreements with such third parties, provided Licensor is
consulted before hand, is reasonably satisfied that the third party does in fact
hold a patent that limits Cerebain’s rights in respect of the making, using
and/or marketing the Licensed Products, and Licensor gives its written approval
to such license, which approval shall not be unreasonably withheld. Any money
received by Cerebain in exchange for such cross-licensing shall be treated as
consideration from Sublicensees for sublicensing.




4. ROYALTIES AND OTHER PAYMENTS




4.1.

Monetary Consideration.  Within ninety (90) days from the Effective Date,
Cerebain will pay Licensor US$ 50,000.




4.2.

Shares.  Within sixty (60) days from the Effective Date, Cerebain will issue
6,600,000 shares of its Common Stock to Licensor.  Licensor will have the option
to participate in the sale of equity by the Company, up to ten percent (10%) of
the money raised, in exchange for the shares issued under this Section.
 Cerebain shall timely notify Licensor of any such equity sale opportunities.  




4.3.

Royalty.  In partial consideration for the license granted hereunder, during the
term of this Agreement, Cerebain shall pay to Licensor a royalty of 6% of the
value of the Net Sales generated from the sale of the Licensed Products.   




4.4.

Sublicense Royalty.  Subject to any other applicable provisions in this
Agreement, including Section 3.2, Cerebain shall pay Licensor 20% of any
Sublicensee Income it receives from any Sublicensee.  




4.5.

Minimum Royalty.  Cerebain shall pay Licensor a Minimum Yearly Royalty payment
of:

a)

US$50,000 on the fourth year anniversary of the Effective Date, and annually for
the following two years, regardless of whether any Licensed Products have been
sold; and

b)

US$100,000 on the seventh year anniversary of the Effective Date, and annually
for each following year thereafter during the term of the Agreement.




Any royalty payments paid during the respective yearly term to Licensor under
Sections 4.3 and 4.4 shall be deducted from the Minimum Yearly Royalty payments
due.  




4.6.

Consultancy.  Cerebain agrees to pay Licensor a fee of $300/hour for additional
services rendered on Cerebain’s behalf by Licensor, as well as any reasonably
related travel, accommodation, food, or other expenses.








3







--------------------------------------------------------------------------------

5. REPORTS AND RECORDS




5.1.

Royalty Reports.  Following the earlier of (i) the commencement of sales of
Licensed Products, or (ii) the execution of a sublicense agreement granted
pursuant to Section 3.2, within thirty (30) days after each Quarter Year,
Cerebain shall deliver and shall cause its Sublicensees to deliver to Licensor a
true and accurate Royalty Report on the particulars of the business conducted
under this Agreement that are pertinent to a royalty accounting.  The Royalty
Report shall include at least the following: (a) the number of Licensed Products
and other royalty-bearing products sold by Cerebain and any and all
Sublicensees; (b) total gross sales and revenues for the Licensed Products sold
by Cerebain and/or its Sublicensees, and the total royalties or other
consideration received by Cerebain from its Sublicensees; (c) total royalties
due; and, (d) names and addresses of all Sublicensees of Cerebain. The Royalty
Reports shall be signed by an officer of Cerebain.  Licensor agrees to hold all
information in such Royalty Reports in confidence, except as necessary to
communicate and/or investigate Cerebain’s or its Sublicensees’ non-compliance
with this Agreement. With each Royalty Report, Cerebain and/or its Sublicensees
shall pay to Licensor any royalties due under this Agreement.  If no royalties
are due, Cerebain shall so report.  




5.2.

Record Retention.  Cerebain shall make and retain and shall cause its
Sublicensees to make and retain, for a period of three (3) years following the
period of each report required by the Article true and accurate records of the
account containing all the data reasonably required for the full computation and
verification of gross sales, gross revenues, and other information required in
Section 5.1.  Such records shall be in accordance with generally accepted
accounting principles consistently applied and shall be kept at Cerebain’s
principal place of business.  Cerebain and any of its Sublicensees shall permit
the inspection of such records by an independent certified public accountant
chosen by Licensor and reasonably acceptable to Cerebain during regular business
hours upon five (5) business days’ written notice to Cerebain, to the extent
necessary to verify compliance with this Agreement.  Such inspection shall not
be made more than once each calendar year unless an error is discovered, or for
other good cause.  All costs of such inspection and copying shall be paid by
Licensor, provided that if any such inspection shall reveal that an error has
been made in an amount equal to 5% or more of any such payment due, such costs
shall be paid by Cerebain.  




5.3.

Interest on Overdue Account.  The royalty payments set forth in this Agreement
and any other amounts due to Licensor under this Agreement, which are not paid
within ten (10) business days after written notice to Cerebain of the failure to
make sure payments, shall bear interest after the due date until paid in full at
the highest contract rate of interest permitted by law, not to exceed 1.5% each
month.  Cerebain acknowledges that this Section shall not constitute an
agreement by Licensor to accept such payments after they are due or to extend
credit to Cerebain, and Cerebain acknowledges that its failure to pay all
amounts when due shall constitute grounds for termination of this Agreement as
provided in Section 9.  The payment of such interest shall not foreclose
Licensor from exercising any other rights it may have as a consequence of the
lateness of any payment.  




5.4.

Payments after Termination.  If this Agreement should be terminated at any time
other than at the end of the Quarter Year or Royalty Year, the last Royalty
Report and payment shall be made within sixty (60) days after the effective date
of such termination, and shall include any royalties through the date of
termination.  Additionally, Cerebain and any of its Sublicensees shall provide
Licensor with a report setting forth the amount of any inventory of Licensed
Products not sold as of the date of termination, and Cerebain and any of its
Sublicensees shall continue to render Royalty Reports on the sales of such
existing inventory and to make payments as though this Agreement were still in
effect.  




6. DUE DILIGENCE IN COMMERCIALIZATION




6.1.

Reasonable Efforts.  Cerebain agrees that it shall use its reasonable efforts
and diligently endeavor to achieve the development, regulatory approval, and
commercialization of the Licensed Products.  Cerebain may conduct such efforts
itself or through a Sublicensee.  




6.2.

Termination.  If, after a period of seven years from the Effective Date,
Cerebain has not commercialized a Licensed Product, Licensor shall have the
right, at its option to: (a) terminate the Agreement; or, (b) convert any or all
of the rights granted to Cerebain from exclusive to non-exclusive.
 Notwithstanding the other provisions of this Section 6.2, in the event Cerebain
is in the final stages of approval with the U.S. Food and Drug Administration
(FDA) for approval of a Licensed Product, then Cerebain shall have an additional
one (1) year to commercialize a Licensed Product before Licensor’s rights
outlined above vest under this Section.





4







--------------------------------------------------------------------------------




6.3.

Status Reports.  Cerebain shall provide periodic Status Reports to Licensor, at
least quarterly, indicating progress and problems to date in commercialization
of the Licensed Products.  Such Status Reports shall also include a forecast and
schedule of major events required to marked the Licensed Products.  Licensor
shall treat all such information as confidential.  




7. PATENT PROSECUTION




7.1.

Patent Prosecution Expenses.  Beginning from the Effective Date and during the
term of this Agreement and subject to Section 7.7, Licensor shall diligently
prosecute and maintain, at Cerebain’s expense, the United States and foreign
patents comprising the Intellectual Property, using patent counsel of Licensor’s
choice that is reasonably acceptable to Cerebain.  




7.2.

Patent Prosecution Cooperation.  The Parties agree to fully cooperate with one
another and to keep each other fully informed regarding the preparation, filing,
and prosecution of all patent applications which Licensor may file and prosecute
pursuant to this Agreement.  Cerebain will also execute and deliver all
documents which Licensor may deem necessary or desirable for the Intellectual
Property.  Licensor will also promptly provide copies of all documents received
from any patent office, so as to keep Cerebain informed of the continuing
prosecution.   The Parties agree that representatives of each Party shall meet
periodically to review and keep one another fully informed as to the status of
all Intellectual Property and all patent-related matters.  Such representatives
may meet in person or telephonically, as mutually agreed upon by the Parties.  




7.3.

Protection of Licensed Products.  Licensor will use reasonable efforts to amend
any patent application to include claims reasonably requested by Cerebain to
protect the Licensed Products.  




7.4.

Foreign Protection of Licensed Products.  Cerebain will have the right to
request that Licensor obtain or maintain patent protection on the Intellectual
Property in foreign countries if possible or available.  Cerebain shall notify
Licensor in writing of the countries in which it desires to obtain or maintain
foreign patents not less than sixty (60) days prior to the deadline for any
payment, filing, or action to be taken in connection therewith, and Cerebain
shall be responsible for all associated costs.  Upon receipt of such request,
Licensor will undertake the actions described in Section 7 with respect to each
foreign country requested by Cerebain and shall timely file any applicable
patent applications.  Cerebain will be responsible for all costs associated with
such a request.  




7.5.

Patent Marking.  Cerebain and its Sublicensees shall mark all Licensed Products
sold by it with appropriate patent markings indicating that the Licensed
Products are protected by one or more of patents in the Intellectual Property.
 All Licensed Products shipped to or sold in other countries shall be marked in
such a manner as to conform to the patent laws and practices of the country of
manufacture or sale.  




7.6.

Decision not to file.  If Licensor decides to take steps which would result in
either not filing a patent application or the abandonment of a patent or patent
application, it shall promptly give notice to Cerebain of such decision, which
notice shall in no event be less than thirty (30) days prior to the next
deadline for payment, filing, or any other related action.  Further, Licensor
shall provide Cerebain an opportunity to assume responsibility for such patent
application or patent.  




7.7.

Decision not to pay.  At any time, upon providing sixty (60) days written
notice, Cerebain may discontinue making payments with regard to any patent
application(s) and/or patent(s) within the Intellectual Property, and in such
case, Cerebain shall have no further rights under this Agreement and this
license shall terminate with respect to those patent applications and/or
patents.    




7.8.

Patent Extension.  With respect to any issued patent in the Intellectual
Property, Licensor will designate Cerebain as its agent for obtaining an
extension of such patent or governmental equivalent which extends the
exclusivity of any of the patent subject matter where available in any country
in the world, or if not feasible, at Cerebain’s option, permit Cerebain to file
in Licensor’s name or diligently obtain such extension for Cerebain, or its
Sublicensees at Cerebain’s expense.  Licensor agrees to provide reasonable
assistance, at no out-of-pocket expense, to facilitate Cerebain’s efforts to
obtain any extension.  If for any reason Cerebain fails to exercise diligent
efforts to obtain any extension or determines that it will not seek such
extension, Cerebain shall provide reasonable assistance, at no out-of-pocket
expense, to facilitate Licensor’s efforts to obtain any such extension.  








5







--------------------------------------------------------------------------------

8. INFRINGEMENT




8.1.

Notice of Infringement.  The Parties shall promptly give written notice to each
other of any apparent infringement discovered with respect to any patent issuing
from the Intellectual Property.  Such notice shall set forth the known facts of
the apparent infringement in reasonable detail.  Upon written notice to
Licensor, Cerebain shall have the first right, but not the obligation, to bring
any legal action with respect to such apparent infringement at its own expense
and for its own benefit.  In such event, Licensor agrees to cooperate with
Cerebain and to join in such action as a party plaintiff if requested to do so
by Cerebain and, at Cerebain’s request, to give Cerebain all needed information,
assistance, and authority to file and prosecute such suit.  Cerebain shall
reimburse Licensor for all verified out-of-pocket expenses incurred by Licensor
in providing such assistance, including attorneys’ fees, expenses, and expert
witness fees incurred by Licensor.  To ensure that no rights of Licensor are
compromised in any such action, Cerebain shall not settle any such claim or
action, or enter into any settlement agreement that admits that any third party
product does not infringe the Intellectual Property or that any patent in the
Intellectual Property is invalid or enforceable without Licensor’s prior written
consent, which consent shall not be unreasonably withheld.  If there is a
recovery in such action (including a recovery as a result of a settlement),
after recovery of all direct out-of-pocket expenses incurred by Cerebain and
Licensor in connection with the action, Cerebain shall pay to Licensor an cash
or cash equivalent received from any alleged infringer equivalent to the
royalties which Licensor would have received if such alleged infringer had been
a Sublicensee.  




8.2.

Infringement of Third Party Rights.  If Cerebain or Licensor receive notice of a
claim or action by a third party alleging infringement of such third party’s
rights in connection with the development, manufacture, use, marketing, or sale
of a Licensed Product by Cerebain or its Sublicensees, Cerebain shall have the
right to conduct the legal defense, but shall not enter into any disposition
with respect thereto, or enter into any settlement agreement that admits that
any Licensed Product infringes any third party right without Licensor’s prior
written consent to such disposition, which consent shall not be unreasonably
withheld.  All costs of Cerebain’s defense, and any damages awarded or amounts
paid in settlement in any such claim shall be the sole responsibility of
Cerebain. Licensor shall cooperate with Cerebain if requested by Cerebain in its
defense of such infringement claim or action, provided that Cerebain shall
reimburse Licensor for all out-of-pocket expenses, including attorneys’ fees,
expenses, and expert witness fees incurred by Licensor in providing such
cooperation.




8.3.

Indemnification.  Subject to the notification provisions of Section 8.4 below,
Cerebain shall defend and hold harmless Licensor against a third party
infringement claim or action which results from the development, manufacture,
use, marketing, or sale of a Licensed Product by Cerebain or its Sublicensees,
and indemnify Licensor against the cost of such defense undertaken by Cerebain
including attorneys’ fees and all other legal expenses, costs, expert witness
fees, and damages awarded or amounts paid in settlement in any such claim or
action.  Such indemnification shall include attorneys’ fees for independent
counsel retained by Licensor if Licensor deems such separate independent counsel
to be necessary as a result of conflicts of interest with Cerebain, but only in
connection with services rendered in connection with matters with respect to
which the parties have adverse interests.  Cerebain’s indemnification shall not
include indemnification to the extent to which such infringement is directly
caused by Licensor prior to the date of this Agreement.




8.4.

Notification.  In the event that any claim is asserted against Licensor or
Cerebain (or any of their respective officers, directors, trustees, employees,
agents, or representatives), or if any such person is made a party defendant in
any action involving a matter which is the subject of Licensor’s indemnification
as set forth above, or if either Party becomes aware of a claim or patent which
might provide the basis for a third party’s claim of infringement against
Cerebain for the development, manufacture, use, marketing, or sale of a Licensed
Product, then such Party shall give written notice to the other within thirty
(30) days of having learned of such, or within ten (10) days of the receipt of a
written complaint or formal pleading regarding the same.  




9. TERM AND TERMINATION OF AGREEMENT




9.1.

Term.  The term of the license granted under this Agreement shall continue until
the last patent in the Intellectual Property expires, unless terminated sooner
under the provisions of this Agreement.  




9.2.

Termination by Licensor.  In addition to any other rights of termination set
forth in this Agreement, and subject to any applicable cure periods prescribed
herein, Licensor may in his sole discretion terminate this Agreement in the
event that:




a)

Cerebain fails to make payments when due of any amounts owed to Licensor under
this Agreement, including royalty payments, and Cerebain does not correct such
failure within thirty (30) business days after receipt of written notice of such
failure is delivered to Cerebain;





6







--------------------------------------------------------------------------------




b)

Cerebain or its Sublicensees have not commercialized a Licensed Product, or have
a Licensed Product in the final stages of approval with the FDA (as set forth in
Section 6.2), after a period of seven years from the Effective Date;  




c)

Cerebain commits a breach of any other obligation of this Agreement or related
Party agreement which is not cured (if capable of being cured) within thirty
(30) days after receiving notice of such;




d)

Cerebain or its Sublicensees intentionally provide any materially false report,
in which event such termination shall be effective thirty (30) days after
written notice to Cerebain; or,




e)

Cerebain becomes insolvent or a petition in bankruptcy is filed against Cerebain
and is consented to, acquiesced, and remains undismissed for ninety (90) days;
or Cerebain makes a general assignment for the benefit of creditors, or a
receiver is appointed for Cerebain, and Cerebain does not return to solvency
before the expiration of said thirty (30) day period set by the notice, in which
event such termination shall be effective thirty (30) days after written notice
to Cerebain.     




9.3.

Conversion to Non-Exclusive License.  In addition to the provision set forth in
Section 9.2 d) above, Licensor shall have the option, at its sole discretion, to
convert the license set forth in this Agreement to a non-exclusive license if
Cerebain or its Sublicensees have not commercialized a Licensed Product, or have
a Licensed Product in the final stages of approval with the FDA (as set forth in
Section 6.2), after a period of seven years from the Effective Date.




9.4.

Termination by Cerebain.  Cerebain shall have the option to terminate this
Agreement upon providing sixty (60) days’ written notice to Licensor.  




9.5.

Obligations on Termination.  




a)

Rights Termination. Upon termination of this Agreement and except as otherwise
expressly provided herein, all of the rights and licenses granted to Cerebain
under the terms of this Agreement shall terminate. Cerebain shall assign any
sublicenses granted under this Agreement to Licensor.  All rights licensed or
transferred by Licensor to Cerebain hereunder which are subject to termination
shall revert to Licensor, and Cerebain agrees to execute all instruments
reasonably necessary and desirable to revest said rights in Licensor.




b)

Regulatory Records.  Upon termination, Cerebain shall transfer ownership and
possession of all records and documents of Cerebain filed with regulatory
authorities (including but not limited to the FDA or any foreign counterpart
authorities) relating to the Licensed Products.  




c)

Return of Confidential Material. Upon termination, Cerebain and its Sublicensees
shall return all Confidential Information, including any knowhow relating to the
Intellectual Property, transferred to Cerebain by Licensor. Cerebain and its
Sublicensees shall maintain confidentiality and not use any such information for
a period of five (5) years after termination of this Agreement.




d)

Unsold Inventory. In the event this Agreement is terminated for any reason,
Cerebain and its Sublicensees shall have the right to sell or otherwise dispose
of their stock of any Licensed Products, subject to the obligation of Cerebain
to pay Licensor the royalty payments as provided in Section 4 of this Agreement.
 Cerebain shall immediately discontinue any additional production of the
Licensed Products.  




e)

Sublicensees. In the event that the license granted to Cerebain under this
Agreement is terminated, any sublicenses granted to Sublicensees shall remain in
full force and effect, provided that the Sublicensee is not then in breach of
its sublicense agreement, and the Sublicensee agrees to be bound to Licensor as
a licensee under the terms and conditions of the agreement, in which case
Licensor and Sublicensee shall enter into appropriate agreements or amendments
to the sublicense agreements to substitute Licensor for Cerebain as the
licensor.





7







--------------------------------------------------------------------------------




f)

Other Rights.  Termination of this Agreement for any reason shall not release
any Party hereto from any liability which, at the time of such termination, has
already accrued to the other party or which is attributable to a period prior to
such termination, nor preclude either party from pursuing any rights and
remedies it may have hereunder or at law or in equity which accrued or are based
upon any event occurring prior to such termination, including, without
limitation, Cerebain's obligation to pay all royalties or other payments and/or
reimbursements specified in Section 4. The rights provided in. this Section
shall be in addition and without prejudice to any other rights which the parties
may have with respect to any breach or violations of the provisions of this
Agreement.




9.6.

Jointly Owned Improvements and New Inventions.  




a)

After termination of this Agreement, each Party shall have a perpetual right to
make, have made, use, import, offer for sale, and sell all jointly owned
Improvements and New Inventions, without the consent of and without accounting
to the other Party.




b)

If after termination of this Agreement, either Party desires to apply for a
patent on any jointly owned Improvement or New Invention, such Party shall
advise the other Party in writing of its intent, and the other Party shall
notify the first Party in writing within thirty (30) days of such notice whether
it elects to join the first Party in seeking patent protection. If the other
Party elects to not join in seeking patent protection, it shall promptly assign
to the first Party its entire right, title and interest in and to the jointly
owned Improvement or New Invention. If the other Party elects to join in seeking
patent protection, the Parties shall jointly select patent counsel to prepare
and prosecute the patent application, and all expenses incurred in connection
with such filing and prosecution shall be shared equally by Cerebain and
Licensor, provided, the Party providing the original notice of intent to file
the application shall have the primary responsibility for directing the patent
prosecution. The Parties shall fully cooperate with one another and keep each
other fully informed as to the preparation, filing and prosecution of all such
patent applications. If at any time after the Parties have jointly filed such a
patent application, either Party decides that it has no further interest in the
application or any patent granted thereon, it may assign to the other Party its
entire right, title and interest in and to the Improvement or New Invention that
is the subject thereof, the application and any patent granted thereon, and
shall thereupon be relieved of any liability for any of the above-mentioned
expenses arising subsequent to its assignment.




c)

In the event that after termination of this Agreement, either Party desires to
bring any legal action against any third party for infringement of any jointly
owned patent, the other Party agrees to cooperate as reasonably necessary in
such action, including executing any papers necessary for pursuit of such legal
action and joining as a Party to a lawsuit if necessary. Any recovery obtained
for the patent infringement shall be retained by the Party initiating such
action after pro rata reimbursement of each party's reasonable expenses incurred
in bringing, participating in or cooperating in such action. If the other Party
desires to participate in bringing any such action for infringement, the Parties
shall agree in advance upon a reasonable allocation of fees, costs and
recoveries.




d)

In the event that after termination of this Agreement, the validity of any
jointly owned patent is challenged in any forum or proceeding, each Party shall
have the option of defending such challenge. If both Parties elect to defend,
they shall share equally in the legal fees, costs and liabilities incurred in
such defense. If either Party elects to not defend such patent, or decides at
any time during the defense that it has no further interest in the patent, it
may assign to the other Party its entire right, title and interest in the
patent, and shall thereupon be relieved of any liability for any legal fees and
costs incurred subsequent to its assignment.








8







--------------------------------------------------------------------------------

10. INDEMNIFICATION AND WARRANTIES




10.1.

Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, LICENSOR DISCLAIMS
ALL WARRANTIES WHATSOEVER, WITH RESPECT TO THE INTELLECTUAL PROPERTY, EITHER
EXPRESS OR IMPLIED, INCLUDING WARRANTIES AS TO THE MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, VALIDITY OF PATENT CLAIMS (ISSUED OR PENDING), OR THAT
THE MANUFACTURE, USE OR SALE OF THE LICENSED PRODUCT(S) AND USE OF THE
INTELLECTUAL PROPERTY WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK, OR
OTHER RIGHTS. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL,
INDIRECT, INCIDENTAL. OR CONSEQUENTIAL LOSSES OR DAMAGES, EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. CEREBAIN TAKES THE INTELLECTUAL
PROPERTY “AS-IS,” “WITH ALL FAULTS,” AND “WITH ALL DEFECTS” AND EXPRESSLY WAIVES
ALL RIGHTS TO MAKE ANY CLAIM WHATSOEVER AGAINST LICENSOR FOR WARRANTY OF ANY
KIND RELATING TO THE INTELLECTUAL PROPERTY SUBJECT TO THE REPRESENTATIONS MADE
HEREIN. IN NO CASE SHALL LICENSOR’S LIABILITY FOR DAMAGES OF ANY TYPE EXCEED THE
TOTAL ROYALTIES WHICH HAVE ACTUALLY BEEN PAID TO LICENSOR BY CEREBAIN AS OF THE
DATE OF FILING OF THE ACTION AGAINST LICENSOR WHICH RESULTS IN A SETTLEMENT OR
AWARD OF DAMAGES.




10.2.

Indemnity. With the exception of infringement claims or actions covered by
Section 8, Cerebain shall defend, indemnify, and hold harmless Licensor from and
against any and all liabilities, claims, suits, damages, and expenses of any
nature related to a third party claim in connection with (i) the use by Cerebain
or its Sublicensees of the Intellectual Property; (ii) the development,
manufacture, use, marketing, sale, or other disposition of any Licensed Products
by Cerebain or its Sublicensees, or any statement or breach of any
representation or warranty made by Cerebain or its Sublicensees with respect
thereto; or (iii) resulting from or arising out of the exercise by Cerebain of
this license or any sublicense granted by Cerebain pursuant to this Agreement.
 In the event of such indemnification, Licensor shall reasonably cooperate with
Cerebain in defending any such claims.  Licensor shall be entitled to receive
information regarding the status of any such matter, and shall be entitled to
retain counsel on its own behalf at Cerebain’s expense, in addition to counsel
retained by Cerebain to defend Licensor, if Licensor is named a party, and if
Licensor deems such separate independent counsel to be necessary as a result of
conflicts of interest with Cerebain, or if Licensor is not satisfied with the
defense provided by Cerebain for any reason.




10.3.

Insurance.  




a)

Cerebain, at its sole cost and expense, shall purchase and maintain in effect
and shall require its Sublicensees to purchase and maintain in effect
comprehensive or commercial form general liability insurance (contractual
liability and products liability included on a world-wide basis) insuring its
and their activities in connection with clinical trials, marketing approvals,
and covering all claims with respect to any Licensed Products manufactured or
sold within the term of any license granted hereunder, and professional
liability (errors and omissions), and workers’ compensation as required by law
and automobile liability, which policies shall (i) be in such form of coverage
and written by such company licensed to conduct business in the State of
California as Licensor shall reasonably approve, (ii) provide that such policy
is primary and not excess or contributory with regard to other insurance
Licensor may have, (iii) provide at least thirty (30) days’ notice to Licensor
of cancellation, (iv) include Licensor as additional named insureds under
Cerebain’s general liability and automobile liability policies, and (v) have the
following minimum limits: Comprehensive General Liability including products and
completed operations coverage and contractual liability (minimum $10 million
each occurrence, $20 million annual aggregate).  In the event Cerebain cannot
obtain such insurance, or cannot obtain such insurance at a reasonable price, it
shall obtain insurance in an amount to reasonable to cover Cerebain in the event
of a covered event, based on the then-current operations of the company. Such
insurance shall be written to cover claims incurred, discovered, manifested or
made during or after expiration of this Agreement. Cerebain shall have this
insurance in place prior to beginning development on a Licensed Product and at
such time will furnish a certificate of such insurance to Licensor within thirty
(30) days thereafter.  . Cerebain shall obtain such additional insurance
coverage as shall be reasonably requested by Licensor, and reasonably agreed to
by the parties, provided that Licensor shall not request changes in such
coverage more frequently than annually.




b)

Cerebain expressly waives any right of subrogation that it may have against
Licensor resulting from any liabilities, claims, suits, damages, and expenses of
any nature for which Cerebain has agreed to indemnify Licensor or hold Licensor
harmless under this Section.





9







--------------------------------------------------------------------------------




10.4.

Representations and Warranties of Licensor.  Licensor represents, warrants, and
covenants to Cerebain as follows:




a)

Licensor warrants that, to the best of his knowledge, Licensor has the necessary
rights in the Intellectual Property to grant Cerebain the exclusive license and
rights described herein.  




b)

The license granted to Cerebain under this Agreement is the only license granted
by Licensor with respect to the Intellectual Property and during the term of
this Agreement Licensor shall not grant any third party rights inconsistent with
the rights granted Cerebain herein

c)

There are no pending, and to the knowledge of Licensor as of the Effective Date,
any threatened actions, claims, or proceedings in any way relating to the
Intellectual Property.




10.5.

Representations and Warranties of Cerebain.  Cerebain represents, warrants, and
covenants to Licensor as follows:  




a)

Cerebain is a corporation, duly organized, validly existing and in good standing
under the laws of the State of California having full Corporate power to conduct
its business as presently conducted, and to enter into and consummate the
transactions contemplated by this Agreement.




b)

The execution, delivery and performance under this Agreement by Cerebain have
been duly authorized by all required corporate action, do not constitute a
breach, default or violation of any of the provisions of Cerebain's articles of
incorporation, bylaws or other charter documents, or any other agreement, law,
or regulation to which it may be a party or by the terms of which it may be
bound.




11. MISCELLANEOUS




11.1.

Choice of Law.  This Agreement will be governed by the laws of the State of
California.  




11.2.

Compliance with Laws and Regulations.  Cerebain shall use reasonable efforts to
comply with all foreign and United States federal, state and local laws and
regulations applicable to the testing, production, transportation, packaging,
labeling, export, sale and use of the Licensed Products. In particular, Cerebain
shall be responsible for assuring compliance with all U.S. export laws and
regulations applicable to this license and Cerebain’s activities hereunder.
Cerebain shall be responsible for all taxes, duties, and other governmental
charges, however, designated, which are now or hereafter imposed by any such
authority (a) by reason of the performance by Cerebain of its obligations under
this Agreement, or the payment of any amounts by Cerebain to Licensor under this
Agreement, (b) based on the Intellectual Property or Licensed Products, or (c)
relating to the import of the Licensed Products into any such territory.
Licensor agrees to use reasonable efforts to cooperate with Cerebain at
Cerebain’s expense, in connection with any filings required by any governmental
entity.




11.3.

Notices. Any notice, report, request or other communication required or
permitted to be given under this Agreement by a Party to the other parties shall
be either hand-delivered (including delivery by courier), or mailed by
first-class registered or certified mail (airmail if internationally), with
return receipt requested, and addressed as follows:




To Licensor:

Dr. Surinder Saini

1280 Bison Ave B9-41

Newport Beach, CA 92660




With a copy to:

Knobbe, Martens, Olson & Bear, LLP

Attn: Daniel E. Altman, Esq.

2040 Main Street, 14th Floor

Irvine, CA 92614




To Cerebain:

Cerebain Biotech Corp.

92 Corporate Park, C-141

Irvine, CA  92606

Attn. Gerald A. DeCiccio




With a copy to:

The Lebrecht Group, APLC

9900 Research Dr.

Irvine, CA  92618

Attn. Craig V. Butler, Esq.





10







--------------------------------------------------------------------------------




Each Party may designate in writing a new address to which any notice may
thereafter be given. Any notice sent by registered or certified mail shall be
deemed to have been given at the time of the receipt thereof by the other Party
or three (3) calendar days after the time of mailing, whichever is earlier.




11.4.

Entire Agreement. This Agreement contains the entire agreement with respect to
the subject matter hereof and supersedes any and all prior agreements, written
or oral with respect thereto.




11.5.

Waivers and Amendments; Non-Contractual Remedies; Preservation of Remedies. This
Agreement shall not be modified or amended except pursuant to an instrument in
writing executed and delivered on behalf of each Party to be bound. No delay on
the part of any Party, in exercising any right hereunder shall operate as a
waiver thereof. Neither any waiver on the part of any Party of any such right,
nor any single or partial exercise of any such right shall preclude any further
exercise thereof or the exercise of any other such right unless waived in
writing. The rights and remedies hereunder provided are cumulative and except as
otherwise provided herein are not exclusive of any rights or remedies that any
party may otherwise have at law or in equity. The rights and remedies of any
party based upon, arising out of or otherwise in respect of any inaccuracy in or
breach of any representation, warranty, covenant or agreement contained in this
Agreement shall in no way be limited by the fact that the act, omission,
occurrence, or other state of facts upon which any claim of any such inaccuracy
or breach is based may also be the subject matter of any other representation,
warranty, covenant or agreement contained in this Agreement (or in any other
agreement between the Parties) as to which there is no inaccuracy or breach.




11.6.

Binding Effect; No Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns. The parties may not assign either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the other party.




11.7.

Severability.  If any term or provision in this Agreement or the application
thereof shall be held invalid, void or unenforceable, the remainder of such term
or provision shall remain in full force and effect, and the invalid, void, or
unenforceable term or provision shall be reformed to the extent possible in
order to give its intended effect and/or meaning.




11.8.

Method of Dispute Resolution.  In the event that there arises any disagreement
or dispute between the Parties that cannot be amicably resolved and which
relates to the interpretation, enforcement, or violation of the terms of this
Agreement, such matters will be resolved in a United States District Court in
the Central District of California.  If no such jurisdiction exists, then any
such dispute will be resolved in a state court located in the geographic region
of the Central District of California.  




11.9.

Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.




11.10 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, the Agreement shall be construed as if drafted jointly by
the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.




11.11 Confidential Information. Except as expressly provided herein, the Parties
agree that, for the term of this Agreement and for five (5) years thereafter,
the Recipient shall keep completely confidential and shall not publish or
otherwise disclose and shall not use for any purpose except for the purposes
contemplated by this Agreement any Confidential Information furnished to it by
the Disclosing Party hereto pursuant to this Agreement.  Each Party hereto may
use or disclose Confidential Information disclosed to it by the other Party to
the extent such use or disclosure is reasonably necessary in filing or
prosecuting patent applications, prosecuting or defending litigation, complying
with applicable governmental regulations or otherwise submitting information to
tax or other governmental authorities, conducting clinical trials, or making a
permitted sublicense or otherwise exercising its rights hereunder, provided that
if a Party is required to make any such disclosure of another Party’s
Confidential Information, other than pursuant to a confidentiality agreement, it
will give reasonable advance notice to the latter Party of such disclosure and,
save to the extent inappropriate in the case of patent applications, will use
its best efforts to secure confidential treatment of such information prior to
its disclosure (whether through protective orders or otherwise.) Except as
expressly provided herein, each Party agrees not to disclose any terms of this
Agreement to any third party without the consent of the other Party; provided
disclosures may be made as required by securities or other applicable laws, or
to actual or prospective investors or corporate partners, or to a Party’s
accountants, attorneys and other professional advisors.








11







--------------------------------------------------------------------------------

11.12 Publicity. Unless required by federal and/or state law or regulation, no
Party shall release any materials containing the name of another Party or any of
its employees without the prior approval by an authorized representative of such
Party, which approval shall not be unreasonably withheld. The Parties agree to
make a mutually-agreed press release regarding this Agreement promptly following
the Effective Date. Should a Party reject a proposed news release, the Parties
agree to discuss the reasons for such rejection, and every effort shall be made
to develop an appropriate informational news release.




11.13 Further Assurances. Each Party to this Agreement shall, at the request of
the other, furnish and deliver such documents, or other further assurances as
the requesting Party shall reasonably request as necessary or desirable to
effect complete consummation of this Agreement and the transactions contemplated
hereby.




11.14 Force Majeure. Neither Party shall lose any rights hereunder or be liable
to the other party for damages or losses (except for payment obligations) on
account of failure of performance by the defaulting party if the failure is
caused by war, strike, fire, Act of God, earthquake, flood, lockout, embargo,
governmental acts or orders or restrictions, where failure to perform is beyond
the reasonable control and not caused by the negligence, intentional conduct or
misconduct of the nonperforming party and the nonperforming party has exerted
all reasonable efforts to avoid or remedy such force majeure; provided, however,
that in no event shall any party be required to settle any labor dispute or
disturbance.




11.15 Survival. The following obligations shall survive the termination of this
Agreement: (a) Cerebain’s obligation to supply reports covering the time periods
up to the date of termination; (b) Licensor’s right to receive payments, fees
and royalties, accrued or accruable, from payments at the time of any
termination; (c) Cerebain’s obligation to maintain records, and Licensor’s right
to have those records inspected; (d) any cause of action or claim of either
party, accrued or to accrue because of any action or omission by the other; (e)
Cerebain’s obligations stated in Sections 5, 8, 9.5, 9.6, 10.1,10.2, 11.1, 11.3,
11.11, 11.12, 11.13, 11.14 of this Agreement; and (f) Cerebain’s obligations to
return all materials given to it by Licensor.










IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth below:




Licensor:

 /s/ Dr. Surinder Saini                           

Dr. Surinder Saini







Cerebain:

Cerebain Biotech Corp.







By: /s/ Gerald A. DeCiccio                 




Title: President                                     




Date: _______________________











12





